No. 07-15-00012-CR


Mark Hoff                                   §      From the County Court at Law
 Appellant                                           of Navarro County
                                            §
v.                                                 February 13, 2017
                                            §
The State of Texas                                 Opinion by Justice Pirtle
 Appellee                                   §      Concurring Opinion
                                                    by Chief Justice Quinn
                                                   Concurring and Dissenting Opinion
                                                    by Justice Campbell


                                  J U D G M E N T


      Pursuant to the opinion of the Court dated February 13, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo